Citation Nr: 1708191	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  15-16 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for a right knee disability.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel






INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1979 to December 1982.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Louisville RO.

On his VA Form 9, the Veteran requested a Board hearing.  However, in June 2015, he indicated he wished to withdraw his request for a hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  In view of the partially favorable decision below and that the TDIU issue is remanded, the Board considers the Veteran's the October 2016 Motion to Advance on Docket to serve as the Accredited Representative's Informal Hearing Presentation.  This will avoid any additional delay in delivering benefits to the Veteran. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's right knee disability has been manifested by complaints of pain and difficulty with prolonged standing and walking; objective findings included flexion to no worse than 60 degrees even with pain and following repetition; extension to no worse than 15 degrees even with pain and following repetition; X-ray studies that showed arthritis; no ankylosis; post-meniscectomy and ACL repair symptoms of locking and giving way; and some findings of instability 


CONCLUSIONS OF LAW

1.  Throughout the increased rating period on appeal, the criteria for a disability rating in excess of 20 percent for right knee arthritis manifested by limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2016).

2.  Throughout the increased rating period on appeal, resolving reasonable doubt in the Veteran's favor, the criteria for a separate 20 percent disability rating for right knee instability are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, throughout the increased rating period on appeal, the Veteran is in receipt of a 20 percent disability rating for residual limitation of extension due to his right knee injury status post meniscectomy and chondromalacia under the provisions of 38 C.F.R. § 4.71a, DC 5299-5261.  He is also in receipt of a separate 10 percent disability rating for residual instability and limitation of flexion due to the right knee injury status post meniscectomy and chondromalacia under the provisions of 38 C.F.R. § 4.71a, DC 5299-5260.  

He contends that he is entitled to higher disability ratings in light of his constant pain and lack of mobility, requiring the use of assistive devices to ambulate and resulting in his inability to work.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  See 38 C.F.R. § 4.27.  In this case, DC 5299 may be read to indicate that the service-connected disability is the unlisted right knee disability, and it is rated as if the residual conditions are limitation of flexion and extension under 38 C.F.R. § 4.71a , DCs 5260 and 5261.

The diagnostic codes relevant to the knee disability are 5003, 5010, and 5257-5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  

Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under DCs 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  As discussed above, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.

In this case, as noted above, the Veteran has been awarded separate disability ratings for limitation of flexion and extension.  The VA General Counsel has interpreted that separate ratings may be assigned under DCs 5260 and 5261 for disability of the same joint where there is both compensable limitation of flexion and extension.  VAOPGCPREC 9-2004.  The evidence must show compensable limitation of motion of extension (10 degrees) and limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion.  See id.  However, at the outset, the Board notes that, in this case, the Veteran's right knee limitation of flexion has not been shown to be limited to a compensable level (i.e., limited to 45 degrees or less) at any time during the increased rating period on appeal.  Indeed, flexion, at worst, has been limited to 60 degrees, which is the criterion for a zero percent disability rating under DC 5260.  Based on a review of the evidence as outlined below, the Board finds that, in light of the Veteran's consistently noncompensable limitation of flexion of the right knee and findings of instability, the aspect of the right knee disability that is currently rated under DC 5260 is more appropriately evaluated under DC 5257, which contemplates instability.  

Further, after a review of all of the evidence, lay and medical, the Board finds that, while the weight of the evidence is against a disability rating in excess of 20 percent for right knee limitation of extension under DC 5261, resolving reasonable doubt in the Veteran's favor, a higher, 20 percent, disability rating is warranted for right knee instability under DC 5257 for the entire increased rating period on appeal.  

Turning to the evidence most pertinent to the rating period on appeal, he was afforded a VA examination in May 2012.  He reported no effects of the knee disability on activities of daily living except that he had to use an assistive device for ambulation and to support himself during showering and toileting.  He further reported that his right knee pain was constant, that the right knee was always swollen, and that it gave out frequently.  He denied flare-ups.  He stated he was unable to climb stairs and steps and had to give up his truck because he could not climb the step into the truck.  He stated that he could not squat or kneel, and had difficulty walking any distance.  He used a four-pronged cane almost all the time.  On clinical evaluation, he was ambulatory with normal posture, and had a slow, antalgic gait due to right knee condition.  Flexion was to 90 degrees with pain at 60 degrees; extension was to 15 degrees with pain at 15 degrees.  The Veteran stated that the right knee hurt too much to perform repetitive use testing.  The VA examiner stated that functional impairment after repetitive use included less movement than normal, pain on movement, and swelling.  The examiner was unable to test the right knee for instability secondary to pain, but noted that there was no history of recurrent patellar subluxation/dislocation.  Further, the examiner noted that the only residual sign of the meniscectomy was a scar.  The examiner opined that physical labor would be very difficult due to the right knee disability, and that the disability, diagnosed as chondromalacia and meniscal injury, resulted in moderate functional limitation. 


A September 2012 evaluation conducted for the purpose of application for Social Security Disability (SSD) benefits indicates that there was full and normal range of motion of all joints, as does a September 2013 Residual Functional Capacity examination conducted for the same purpose.  

A June 2013 VA orthopedic note indicates that a total right knee replacement was recommended for the Veteran, but that he remained well over the recommended weight limit for such a procedure.  He continued to use a cane, and although the orthopedist seemed to think that a knee brace would be beneficial, he did not prescribe one due to concerns that it would worsen his unrelated ankle and foot swelling.  On examination there was diffuse medial pain and tenderness, but no joint effusion.  There was slightly increased anterior translation to an anterior Drawer test, indicating some instability of the anterior cruciate ligament (ACL).  McMurray sign was negative.  His active motion was from 0 to 120 degrees.  Radiographs showed more advanced patellofemoral changes, especially the lateral patellofemoral joint, which the doctor noted correlated with his symptoms of patellofemoral pain and pain with compression.  The doctor diagnosed right knee osteoarthritis and administered a steroid injection.

At a September 2013 orthopedic follow-up, on physical examination, the Veteran's knee motion was 0 to 110 degrees, actively and passively.  McMurray sign was again negative.  It was noted that the most recent steroid injection in June did not help him, and, thus, the doctor recommended focusing on less stress through the right knee utilizing his Rollator, his cane, and activity modifications.  The doctor further stated that weight loss surgery would help relieve some of the knee pain and advised the Veteran to follow up with him after the surgery was performed.

A March 2014 primary care note indicates that the Veteran had received several Visco supplementation injections to the right knee with minimal benefit.  He denied any locking or giving out of the knee, but reported occasional swelling.  The doctor reviewed available x-rays of his knees done in June 2013 that showed only minimal degenerative joint disease in the bilateral knees, and referred the Veteran back to orthopedics.  

A May 2014 orthopedic note indicates that the knees appeared to be getting worse with pain.  The Veteran reported difficulty getting around, difficulty with stairs, that he was unable to walk 100 feet without stopping, and that he had difficulty going to the store for any significant period of time.  There was some popping and cracking in the knee as well as some instability.  Physical examination revealed trace effusion.  Range of motion was from 0 to 110 degrees.  There was patellofemoral crepitus, but the patella was not excessively subluxable.  Ligamentous testing at 0 and 30 degrees of varus and valgus stress demonstrated no instability.  Anterior drawer, posterior drawer, and Lachman's testing were all negative.  There was no posterolateral instability.  McMurray's was negative.  The orthopedist diagnosed moderate arthritis.  The knee replacement remained on hold until the Veteran underwent weight loss surgery, although the doctor stated that with weight loss, he might not even need any type of surgical intervention to the knee.  

The Veteran was afforded another VA examination in January 2015.  He reported chronic daily knee pain and continued to walk with a cane, slowly, with an antalgic gait.  He stated that any walking or prolonged standing caused flare-ups.  He reported daily flare-ups that lasted all evening and were moderate in severity.  He stated that during flare-ups, he had increased pain and decreased range of motion.  Right knee flexion was to 100 degrees; extension was to 0 degrees.  The VA examiner noted that his obesity and pain prevented normal range of motion, and that normal range of motion for this Veteran would be 0 to 130 degrees.  Pain was only exhibited on flexion, and there was pain with weight bearing on the right knee.  Pain prevented repetitive use testing.  The examiner stated that pain and weakness significantly limited functional ability with repeated use over a period of time.  The examiner further stated that the right knee disability caused disturbance of locomotion and interference with standing, that his knee pain caused him to limp, and made prolonged standing painful.  There was no history of recurrent subluxation or effusion.  With regard to stability, it was noted that the Veteran's weight was over the acceptable limit for the examination table, and thus, the examiner was unable to perform thorough ligament testing.  However, the examiner noted that limited testing did not show joint instability.  An x-ray from March 2014 revealed postoperative changes of ACL reconstruction associated with moderate degenerative changes of osteoarthritis of the right knee.  The VA examiner noted that, in terms of occupational limitations, the Veteran had pain with walking and could not do a job that required prolonged standing or walking.  Further, the Veteran was now quite disabled due to his difficulty with mobility, and the primary cause of the immobility was his obesity, which made the knee, ankle, and foot pain significantly worse.

At a September 2015 VA examination, the Veteran reported bilateral knee pain with any activity, bending, sitting, and standing up, rated at a 10 out of 10 in severity.  He also reported bilateral locking of the knees with overactivity, but was unable to state how often that occurred.  He had swelling of the knee.  He did not report any flare-ups, but reported functional loss including inability to stand for more than 2 to 3 minutes, inability to cook, inability to walk farther than 15 feet, difficulty getting up and down without assistance, inability to bend, inability to squat/kneel, difficulty getting in and out of the shower, and difficulty getting dressed.  He was supposed to get a scooter soon.  Flexion was to 70 degrees; extension was to 10 degrees.  This limited motion rendered him unable to squat.  He had pain on both flexion and extension, but no additional functional loss or loss of range of motion after three repetitions.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Lachman test, posterior drawer test, and varus test were normal, but valgus test was positive, indicating some medial instability.  It was further noted that the Veteran's meniscal tear resulted in frequent episodes of joint locking, but that he was unable to state how often that occurred. 

In May 2016, the Veteran reported that his right knee gave out "at times."  It was further noted that he limped on the right knee and that there was crepitus with range of motion.

A June 2016 orthopedic note indicates no warmth, erythema, or effusion.  There was patellofemoral crepitation.  Range of motion was from 5 to 115 degrees.  The knee was stable to varus and valgus stress.  An x-ray from May 2016 showed mild degenerative joint disease of the right knee, although mildly progressed over the past six years.  The knee was injected and the Veteran was advised to lose weight before any surgical intervention to the knee.

The Veteran was afforded another VA examination in July 2016.  The VA examiner diagnosed right knee degenerative arthritis, right knee symptomatic status post meniscectomy, and chondromalacia.  The Veteran reported that his knee pain was at a 10 out of 10 in severity all the time.  He used an electric scooter to go to places outside the home, but used a cane most of the time.  He stated he could not walk far enough to go shopping or to family events without using scooter due to right knee pain.  He denied flare-ups.  Flexion was to 90 degrees; extension was to 10 degrees.  The examiner noted that the Veteran's limited motion would prevent any activity that would require squatting, and that the Veteran reported that it limited his ability to walk.  After three repetitions, flexion was to 85, and extension was to 10 degrees.  Considering his limited ability to walk, the examiner stated it was likely that he would have limited ability to stand for prolonged periods.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability tests were all normal.  The Veteran reported that his right knee sometimes locked up or gave way.  The examiner noted that his weight remained above the recommended limit for a right knee replacement.  

At a September 2016 orthopedic consultation, it was noted that the Veteran had a distant history of right ACL repair and progressive arthritis.  He had a slight limp with varus of the right knee.  Range of motion was from 10 to 110 degrees.  There was mild medial laxity, but no effusion.  The Veteran reported knee ligament pain and was fitted with a brace that day.  His surgery remained pending until he was cleared from a bariatric standpoint.

On the question of whether the Veteran is entitled to higher ratings for his right knee disability, the Board notes that arthritis and limitation of motion, including motion limited by pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are to be rated as part of one disability.  See 38 C.F.R. § 4.71a, DCs 5014, 5003.  Instability of the knee, which does not include painful limitation of the knee as part of the rating criteria, is a distinct disability.  See VAOPGCPREC 23-97 and 9-98.  



As noted above, the right knee is in receipt of a 20 percent disability rating under DC 5261, which contemplates impairment of the knee manifested by limitation of extension, throughout the increased rating period on appeal.  Under DC 5261, where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  

After a review of all the evidence, lay and medical, the Board finds that the evidence weighs against a disability rating in excess of 20 percent under DC 5261 for the entire rating period on appeal.

In this case, the evidence shows that the Veteran had extension in the right knee to no worse than 15 degrees, even with pain and after repetition, and with consideration that motion is limited at the point where pain sets in.  Thus, even taking the Veteran's painful motion into account, as the criteria for a rating higher than 20 percent under DC 5261 (limitation of extension to at least 20 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating under DC 5261 for the right knee disability for any part of the rating period on appeal.  Indeed, extension was shown to be unlimited at evaluations in June 2013, September 2013, May 2014, and January 2015, and the limitation of extension demonstrated at evaluations in September 2015, June 2016, July 2016, and September 2016 does not even meet the criteria for the currently assigned 20 percent disability rating.  The current rating is based on the sole finding of extension limited to 15 degrees at the May 2012 VA examination as well as the Veteran's report of constant pain and limited mobility.  Thus, the Board finds that the currently assigned disability rating accounts for the Veteran's painful motion and any additional limitation of motion during flare-ups and contemplates the DeLuca factors.     

As mentioned above, the Board also finds that the aspects of the Veteran's right knee disability other than limitation of extension are better characterized as instability rather than limitation of flexion, as limitation of flexion has been no worse than 60 degrees, even with pain and after repetition, and with consideration that motion is limited at the point where pain sets in, and separate ratings for limitation of flexion and extension are only warranted when such limitation is compensable.  VAOPGCPREC 9-2004.  

DC 5257 and DC 5258-9 both contemplate disabilities of the knee manifested by instability.  DC 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  Under DC 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  That is, there are two requirements for a compensable rating under DC 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to or constituting the aggregate of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed., 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, DC 5259's second requirement of being "symptomatic" is broad enough to encompass all symptoms, including instability. DC 5258 contemplates a maximum 20 percent rating for dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint.  

Although the Veteran has not reported nor have there been findings of recurrent subluxation or lateral instability, throughout the increased rating period on appeal, he has reported episodes of locking and giving way, which his examining and treating physicians have attributed to residuals of his meniscectomy and ACL repair.  In addition, he has used assistive devices throughout the increased rating period on appeal, which he has stated is in part due to his fear of falling due to his knee giving way, and he was fitted with a brace for ligament pain in September 2016, as described above.  Further, the May 2012 VA examiner stated that the knee disability resulted in moderate functional limitation.  In light of these findings, resolving reasonable doubt in favor of the Veteran, the Board finds that a 20 percent disability rating under DC 5257 is warranted for the entire increased rating period on appeal for the right knee instability, which is best characterized as moderate in nature in light of the episodes of giving out and pain.  The weight of the evidence is against a higher, 30 percent, disability rating, as clinical evaluation has sometimes been negative for findings of instability (e.g., examinations in May 2014, January 2015, June 2016, and July 2016).     

The Board acknowledges that DC 5259, which, as noted above, contemplates a symptomatic knee, status-post meniscectomy, applies to this Veteran's disability as well.  However, the Veteran may not be assigned separate ratings under both DC 5257 and DC 5259, as to do so would constitute pyramiding.  The Board finds that the symptomatic residuals associated with the meniscectomy are already compensated in the 20 percent rating discussed above under DC 5257.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.   See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The instability that has been attributed to the service-connected knee disability as a symptomatic residual of the meniscus removal overlaps with the symptomatology upon which the 20 percent rating under DC 5257 has been based, namely, recurrent subluxation or lateral instability; therefore, the Board finds that assigning a separate compensable rating under DC 5259 would constitute pyramiding prohibited by 38 C.F.R. § 4.14 because it would compensate the Veteran twice for the same knee symptomatology, here, instability.  See id.; 38 C.F.R. § 4.14.  While either Diagnostic Code may be applied, the highest available rating under DC 5259 is 10 percent; thus, DC 5259 does not allow for a higher rating than DC 5257 (which provides a maximum rating of 30 percent).

As the Veteran has had a meniscectomy, and there is no evidence of dislocated semilunar cartilage, DC 5258 is not applicable under these circumstances.  In any   case, this code provides a maximum of a 20 percent disability rating and thus, would not allow for a higher rating.  For the reasons discussed above with regard to separate ratings under DC 5257 and DC 5259, a separate rating under DC 5258 is prohibited because of overlapping symptomatology.  



The Board has considered whether any other diagnostic code would allow for higher ratings for the Veteran's knee disability, manifested by limitation of motion, pain, or other orthopedic factors such as weakness or fatigability.

DC 5260, which contemplates impairment of the knee manifested by limitation of flexion, has already been discussed above, and does not allow for a rating in excess of 20 percent.  

Next, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., DCs 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, DC 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a compensable evaluation is only assigned when there is X-ray evidence of involvement of two or more major or minor joint groups.  In this case, DC 5003 allows for a maximum of a 10 percent rating, and, thus, does not allow for a higher rating.    

In considering whether higher ratings are warranted based on loss of motion under another diagnostic code, the Board finds that DC 5256 does not apply, as there is no evidence of knee ankylosis.  In addition, the evidence does not demonstrate that the Veteran has undergone a prosthetic replacement of the knee joint, so DC 5055 does not apply.  DCs 5262 and 5263 do not apply, as there is no evidence of malunion or nonunion of the tibia or fibula, and no evidence of genu recurvatum.  

The Board has considered the Veteran's statements that his right knee disability is worse, as well as his report of pain and limited mobility.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's knee disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain and limitation of motion.  

Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (flexion limited to 15 degrees, extension limited to 20 degrees, severe instability, etc.) such as to enable a finding that the disability picture more nearly approximates disability ratings in excess of 20 percent under the rating criteria for knee disabilities for any part of the increased rating period on appeal.  

As above, the Board finds that the weight of the evidence is against a disability rating in excess of 20 percent for right knee limitation of extension, but that the criteria for a separate 20 percent disability rating for right knee instability are met for the entire increased rating period on appeal.  

Despite the Veteran's contention of a debilitating knee disability, the current disability ratings indicate a significant impact on his functional ability.  Such disability evaluations assigned by VA recognizes his painful motion and limited mobility, indicating very generally a 40 percent reduction in his ability to function due to his knee disability.  The critical question in this case, however, is whether the problems he has cited meet the next highest level under the rating criteria.  For reasons cited above, the Board finds they do not.  


For these reasons, the Board finds that, for the entire rating period on appeal, the weight of the evidence is against a rating in excess of 20 percent for right knee limitation of extension (arthritis), but is in relative equipoise as to whether a 20 percent disability rating is warranted for right knee instability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's right knee disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his knee disability is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld (except as otherwise indicated) because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate for the knee disabilities (the Veteran's only service-connected disabilities), and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of an April 2012 letter.  

The Veteran has been afforded adequate examinations on the issue decided herein.  VA provided the Veteran with examinations in May 2012, January 2015, September 2015, and July 2016.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include review of radiographic studies.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 


The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, SSA records, VA examination reports, and the Veteran's statements.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


ORDER

A disability rating in excess of 20 percent for right knee arthritis manifested by limitation of extension is denied for the entire increased rating period on appeal.

A separate 20 disability rating for right knee instability is granted for the entire increased rating period on appeal.  


REMAND

The Veteran contends that he is unable to work due to his service-connected disabilities.  He has not worked since February 2012 and is receiving Social Security Disability benefits.  A November 2013 e-mail indicates that he was found to be infeasible for employment by VA's vocational rehabilitation department.  In September 2016, his vocational rehabilitation records were requested, but it appears that no response has been received, nor are those records associated with the claims file.  The Board finds that these records are relevant to his appeal, and that they should be requested and associated with the claims file.  

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request and obtain the Veteran's vocational rehabilitation records and associate them with his claims file.  If the records are unavailable, a negative response detailing the reasons therefor should be obtained and associated with the claims file; and the Veteran should be contacted explaining the inability to obtain such records and asked to provide any relevant records he may have in his possession.  

2.  After conducting the above development and any additional development deemed necessary, the RO should review the Veteran's claim of entitlement to a TDIU.  If the benefits sought on appeal cannot be granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


